106 F.3d 427
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ma. Paz P. MONDARES, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
96-3277
United States Court of Appeals, Federal Circuit.
Jan. 16, 1997.

Before RICH, CLEVENGER, BRYSON, Circuit Judges.


1
Ma. Paz P Vda de Mondares petitions for review of the February 3, 1996, decision of the Merit Systems Protection Board (Board), dismissing her appeal for lack of jurisdiction.  We affirm.


2
* This case involves the efforts of Ms. Mondares to claim survivor benefits on account of her deceased husband's previous government service.  Mondares initially seems to have lacked full comprehension of the procedures that must be followed in claiming survivor benefits.  Those procedures require that an applicant first make a claim for benefits to the Office of Personnel Management (OPM).  If OPM denies the application, the applicant may seek review of the denial by an appeal to the Board, but only if the applicant first requests that OPM reconsider its initial denial.  The Board is not empowered to hear appeals from the initial OPM denial.  Its jurisdiction is limited to hearing appeals from denial of reconsideration decisions.  See Farol v. Office of Personnel Management, 43 M.S.P.R. 606, 608 (1990).

II

3
Mondares began her quest to obtain survivor benefits by filing an application with the Board.  The Board is not authorized to consider applications for benefits filed directly with it.  Instead, Mondares should have filed her claim with OPM, and if denied on reconsideration, then timely filed an appeal with the Board.  Because the Board lacked authority to adjudicate her application for benefits, it correctly dismissed her appeal for lack of jurisdiction.  We therefore affirm the Board's decision.

III

4
Subsequently, it appears that Mondares has filed with OPM a claim for survivor annuity benefits, and that OPM on June 7, 1996, denied her application, notifying her in writing of her right to seek reconsideration by OPM within 30 days thereafter.  By letter dated June 29, 1996, Mondares sought reconsideration of the June 7 denial.  The record before this court does not disclose whether OPM has acted on Mondares's petition for reconsideration.  In the event OPM denies her petition for reconsideration, Mondares would have the opportunity to file a timely appeal with the Board from OPM's reconsideration decision.